Citation Nr: 1124094	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition manifested by warts and lesions in the left axilla, to include psoriasis.

2.  Entitlement to service connection for a bilateral foot condition, to include jungle rot and athletes foot.

3.  Entitlement to service connection for residuals of a left ear infection, to include hearing loss.  

4.  Entitlement to service connection for deep vein thrombosis in the right lower extremity, to include as secondary to the service-connected psychophysiologic cardiovascular and gastrointestinal condition.  

5.  Entitlement to a rating higher than 10 percent for a psychophysiologic cardiovascular and gastrointestinal condition, including entitlement to separate ratings for both the cardiovascular and gastrointestinal disorders.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In November 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for residuals of a left ear infection, 
service connection for deep vein thrombosis in the right lower extremity, and entitlement to a rating higher than 10 percent for a psychophysiologic cardiovascular and gastrointestinal condition, including entitlement to separate ratings for the cardiovascular and gastrointestinal conditions, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's skin condition manifested by warts and lesions in the left axilla, to include psoriasis,  was incurred in service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's bilateral foot condition, to include jungle rot and athletes foot, was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition manifested by warts and lesions in the left axilla, to include psoriasis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for a bilateral foot condition, to include jungle rot and athletes foot, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claims herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.


Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he developed a skin condition in his left axilla, and a bilateral foot condition, to include jungle rot and athlete's foot, while stationed in Vietnam.  

The service treatment records show that in July 1965 the Veteran was treated for left axillary lesions.  He was diagnosed with psoriasis of the left axilla.  The service treatment records do not contain any complaints, treatment, diagnosis, or findings related to a bilateral foot condition.  

After service, a June 2010 VA clinical treatment report noted a history of lesions in the left axilla since Vietnam, along with treatment for many years with steroidal creams.  The assessment was long standing eczema with possible secondary staph.  Private treatment reports in October 2007 recorded complaints of painful bilateral lower extremity sores.  In addition to compression socks, the Veteran was prescribed antibiotics to treat the condition.  

At the November 2010 hearing before the Board the Veteran reported that while stationed in Vietnam his feet were often under water or were otherwise wet for hours at a time.  He described redness, bleeding, cracking and peeling of the skin.  The condition had intermittently manifested throughout the years.  He treated his feet with over-the-counter medication.  Similarly, the Veteran testified that he had experienced recurrent lesions in the left axilla since service.  Treatment with ointments and medication had been ineffective.  On numerous occasions he had the lesions removed with an electric needle, but the lesions would always return.   

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's left axilla skin condition and the bilateral foot condition had their onset in service.  

Initially, the Board must assess the Veteran's competence and credibility to assert that the left axilla skin condition and bilateral foot condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  Here the Board finds that the Veteran is credible and competent to report that he experienced left axilla skin problems and bilateral foot problems in service, as he was able to visibly observe such problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service medical records document treatment for left axillary lesions, along with a diagnosis of psoriasis of the left axilla.  After service, VA clinical treatment reports noted a history of lesions in the left axilla since Vietnam, along with treatment for many years and an assessment of long standing eczema with possible secondary staph.  Similarly, there is post-service medical evidence of treatment for painful bilateral lower extremity sores treated.  Moreover, the Veteran has provided credible history of onset of symptoms in service which is consistent with the circumstances of his service.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his skin condition and bilateral foot condition, he is competent to relate his current disabilities to his active service.  See Davidson v.  Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claims.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a skin condition manifested by warts and lesions in the left axilla, and service connection for a bilateral foot condition, to include jungle rot and athletes foot, is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a skin condition manifested by warts and lesions in the left axilla, to include psoriasis, is granted.

Service connection for a bilateral foot condition, to include jungle rot and athletes foot, is granted.

REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for residuals of a left ear infection, 
service connection for deep vein thrombosis in the right lower extremity, and entitlement to a rating higher than 10 percent for a psychophysiologic cardiovascular and gastrointestinal condition, including entitlement to separate ratings for the cardiovascular and gastrointestinal conditions.

The Veteran asserts that he is entitled to a rating higher than 10 percent for the service-connected psychophysiologic cardiovascular and gastrointestinal condition.  He has also claimed separate disability ratings for the psychophysiologic cardiovascular and gastrointestinal condition.  

By way of background, the service treatment records documented multiple complaints and treatment for nervousness, chest soreness, palpitations lasting as long as 2 days, intermittent episodes of fatigue, and problems sleeping.  In March 1965 he was admitted for a cardiac evaluation and diagnosed with neurocirculatory asthenia.  On separation from service in July 1965, the Veteran reported a medical history of palpitations and nervousness.  He was diagnosed with chronic anxiety state.  After service discharge, on VA examination in October 1973 the Veteran complained of rapid and skipping heart rate, along with stomach trouble.  By a rating decision in November 1973, the RO granted service connection for a psychophysiologic cardiovascular and gastrointestinal condition and assigned a 10 percent rating under Diagnostic Codes 9501-9502. 

By regulatory amendment effective November 7, 1996, substantive changes were made to the schedular criteria for evaluating psychiatric disorders as set forth in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695-52702 (October 8, 1996).  The Board notes that 38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental Disorders, has been amended and redesignated as 38 C.F.R. § 4.130 and that in the amended version of 38 C.F.R. § 4.130, the diagnostic codes for psychological factors affecting physical condition, including psychological factors affecting gastrointestinal condition under Diagnostic Code 9502 and psychological factors affecting cardiovascular condition under Diagnostic Code 9501, have been removed.  In addition, the general rating formula for mental disorders was replaced with different criteria and, in some instances, the nomenclature employed in the diagnosis of mental disorders was changed to conform with the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The rating criteria for mental disorders effective as of November 7, 1996 provide that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  In this case it is not clear that the RO has considered whether an increased evaluation is warranted for the Veteran's service-connected disability based on the appropriate diagnostic criteria for mental, gastrointestinal or cardiovascular disorders. 

While the Veteran was afforded a VA PTSD examination in May 2008 and the examiner did not diagnose a psychiatric disability, the purpose of the examination was to evaluate the Veteran for symptoms related to PTSD, as opposed to the service-connected disorder.  In this regard, the Board notes that while the examiner noted the Veteran's preoccupation with somatic complaints, the severity of the Veteran's psychophysiologic cardiovascular and gastrointestinal symptoms were not properly evaluated.  Additionally, at the November 2010 personal hearing the Veteran reported nightly panic attacks accompanied by stomach discomfort and fibrillation.  He had sought hospital treatment for panic attacks 4 times during the previous 3 years.  These symptoms were not considered by the VA examiner in May 2008.  Therefore, the Board finds that a remand for a VA psychiatric examination and opinion is necessary in order to fully and fairly address the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Similarly, in May 2008 the Veteran's cardiovascular and gastrointestinal complaints were evaluated in relation to claims for service connection for a new heart disability and a gastrointestinal condition.  The examiner noted the Veteran's in-service complaints of chest discomfort and palpitations in service, along with a diagnosis of neurocirculatory asthenia.  Following an examination of the Veteran, the examiner diagnosed paroxysmal atrial fibrillation, stage 1 diastolic dysfunction, bileaflet mitral valve prolapsed, and dialated aortic root with mild to moderate aortic insufficiency.  The examiner opined that the conditions diagnosed on examination were not related to the in-service diagnosis of neurocirculatory asthenia, nor were these related to the Veteran's military experience.  However, the opinion was not supported by a rationale, and the examiner did not specifically address the Veteran's current diagnosis of paroxysmal atrial fibrillation and in-service findings of  palpitations and skipping heart rate.  Sklar v. Brown, 5 Vet. App. 140 (1993).  With regards to the gastrointestinal condition, the examiner noted that the claims file contained no objective documentation by upper gastrointestinal series (GI) workup or esophagogastroduodenoscopy of a gastrointestinal condition.  The examiner found no objective evidence of an organic gastrointestinal disorder beyond the Veteran's service-connected psychological condition, however the examiner did not address the severity of the Veteran's complaints, nor did the report provide sufficient details to rate the Veteran's service-connected disability.  Moreover, private treatment records in December 2006 show treatment for gastritis, and a March 2008 VA treatment record contained a diagnosis of irritable bowel syndrome.  Thus the May 2008 VA medical opinion is inadequate for rating purposes, and an additional VA examination and opinion is necessary in order to fairly address the merits of his claim. 

Next, the Veteran asserts that his right leg deep vein thrombosis is secondary to cardiologic symptoms associated with the service-connected psychophysiologic cardiovascular and gastrointestinal condition.  Specifically, he claims that his cardiologic symptoms, to include complaints of palpitations during service, were caused or aggravated by his right leg deep vein thrombosis.  A March 2008 venous Doppler of the right lower extremity was positive for venous thrombosis.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran has not yet been afforded a VA examination, and it remains unclear to the Board whether his venous thrombosis is related to the symptoms he experienced in service, or whether it is related to his service-connected psychophysiologic disorder.  The Board finds that a VA examination and opinion addressing the etiology of the appellant's right leg deep vein thrombosis is necessary in order to fairly address the merits of his claim.  

Finally, the Veteran claims service connection for residuals of an in-service chronic left ear infection with wax build up.  At the November 2010 personal hearing the Veteran reported onset of chronic left ear infections since service.  He described chronic periodic wax build up in his ear since that time, along with hearing loss.  The Veteran treated the condition with peroxide water.  The Board notes that the Veteran is credible and competent to report left ear infections and hearing problems because that requires only personal knowledge, not medical expertise because it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

The service treatment records show that on separation from service in July 1965, the Veteran reported a medical history of ear, nose or throat trouble.  A private treatment record in October 2007 recorded complaints of left ear pain associated with a chronic ear infection.  On VA audiological examination the Veteran complained of bilateral hearing loss and a history of ear infections when he was younger.  Following an examination of the Veteran, the examiner diagnosed normal to moderately severe bilateral sensorineural hearing loss.  The examiner stated that he was unable to determine whether the Veteran's hearing loss was caused by acoustic trauma in service without resorting to speculation.  The examiner did not address the Veteran's complaints of residuals of a left ear infection with wax build  up.  The Board observes that opinions, such as that rendered by the above VA examiner, in which a physician is unable to opine regarding any causal connection between a Veterans' current disability and his period of service have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the VA examiner's May 2008 opinion is not probative for the purpose of determining whether the Veteran's left ear condition was caused or aggravated by active duty service, and a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims, to include any treatment received in connection with psychiatric, gastrointestinal, or cardiovascular disorders, specifically, hospital records for treatment for panic attacks.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any medical records identified by the Veteran that are not already of record.  

2.  Schedule the Veteran for a VA gastrointestinal examination to determine the current nature and severity of any gastrointestinal disorders related to his service-connected psychiatric disorder.  The examiner must review the claims file and the examination report should note that review.  All indicated studies and tests should be performed by the examiner.  All symptoms of impairment of health, resulting from the service-connected gastrointestinal manifestations of his service-connected disability, should be described in detail, with particular emphasis on the severity and degree of impairment of health, even if no independent disorder can be identified.  For symptoms of potentially multiple etiologies, the examiner should state whether any such symptoms are at least as likely as not due to the service-connected disability.  The examiner is asked to comment on the clinical significance of the May 2008 VA examiner's findings, and the post-service diagnoses of gastritis and irritable bowel syndrome.   

3.  Schedule the Veteran for a VA cardiovascular examination.  The examiner must review the claims file and the examination report should note that review.  All indicated studies and tests should be performed by the examiner.  All symptoms of impairment of health, resulting from the service-connected cardiovascular manifestations of his service-connected disability, should be described in detail, with particular emphasis on the severity and degree of impairment of health, even if no independent disorder can be identified.  For symptoms of potentially multiple etiologies the examiner should state whether any such symptoms are at least as likely as not due to the service-connected disability and a complete rationale must be given for any opinion expressed.  The examiner is asked to comment on the clinical significance of the May 2008 VA examiner's findings, and the in-service complaints of palpitations and the currently diagnosed paroxysmal atrial fibrillation. 

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected psychophysiologic cardiovascular and gastrointestinal condition.  The claims file must be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychophysiologic cardiovascular and gastrointestinal condition.  If no cardiovascular or gastrointestinal disorders are identified in either the cardiovascular or gastrointestinal examination, the examiner should comment on the cardiovascular and gastrointestinal symptoms described by the Veteran and on the degree of impairment related to each.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the Veteran's previous VA examination in May 2008.  State what impact, if any, the Veteran's psychophysiologic cardiovascular and gastrointestinal condition disorder has on his employment and daily living activities.

5.  Schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's right leg deep vein thrombosis.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with the evidence of record.  The examiner should provide the following information:

a) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg deep vein thrombosis related to service or developed within one year of the Veteran's discharge from service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is also asked to comment on the clinical significance of the service medical records, which documented multiple instances of treatment for palpitations.

b) State whether it is as likely as not (50 percent or greater probability) that the right leg deep vein thrombosis was either caused by or aggravated beyond its natural progression by the service-connected psychophysiologic cardiovascular and gastrointestinal condition.

6.  Schedule the Veteran for an audiological examination with a different specialist than the examiner who conducted the May 2008 VA examination, for the purpose of ascertaining the nature and etiology of the Veteran's left ear disability, to include hearing loss.  The report of examination should reflect that the claims folder was reviewed.  All opinions expressed by the examiner should be accompanied by a complete rationale.  The examiner should specifically address the Veteran's report of a left ear infection and hearing loss having first manifested during his period of active service and his report of continuity of symptomatology post-service discharge.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any residuals of a left ear infection, to include recurrent wax build up and hearing loss, is causally related to his period of active service, to include his exposure to explosions and firearms during combat in service.

7.  Then, readjudicate the claims.  In adjudicating the Veteran's claim for a rating higher than 10 percent for a psychophysiologic cardiovascular and gastrointestinal condition, the RO must consider the provisions of 38 C.F.R. § 4.126(d), which provides that when a single disability has been diagnosed as both a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


